Citation Nr: 0909721	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  94-12 438	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for residuals of a shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history 
of deep venous thrombosis, for the period from April 30, 
1992, to February 2, 1998.

2.  Entitlement to an evaluation in excess of 40 percent 
disabling for residuals of a shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history 
of deep venous thrombosis, from February 3, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.  His military records show that he served in the 
Republic of Vietnam with the United States Marine Corps, and 
that his decorations include the Combat Action Ribbon and the 
Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered since October 1992 
by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
increased the evaluation assigned to the Veteran's service-
connected residuals of a shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history 
of deep venous thrombosis, from 10 percent to 30 percent for 
the period from April 30, 1992, to February 2, 1998, and from 
30 percent to 40 percent from February 3, 1998.  Jurisdiction 
over the Veteran's case was subsequently transferred to the 
Houston, Texas RO.

In a February 2001 appellate decision, the Board, inter alia, 
denied the Veteran's appeal of these assigned evaluations.  
The Veteran filed an appeal of the Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), which, in October 2004, vacated 
the February 2001 Board decision with respect only to the 
aforementioned increased rating issues and remanded the case 
for additional evidentiary and procedural development.  (In 
August 2006, the United States Court of Appeals for the 
Federal Circuit upheld the February 2001 Board decision with 
respect to issues unrelated to the current appeal.)  

Subsequently, this case was remanded by a Board decision, 
dated in March 2007, for further development consistent with 
the October 2004 decision of the Court.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In a statement dated in March 2008, the Veteran's accredited 
representative raised the issue of entitlement to service 
connection for type II diabetes mellitus and all conditions 
proximately due to or a result of the Veteran's type II 
diabetes mellitus.  As this matter is not currently developed 
or certified for appellate review, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  From April 20, 1992, to February 2, 1998, the Veteran's 
shell fragment wound of the left lower leg and foot, with 
retained foreign bodies and history of deep venous thrombosis 
was manifested by deep venous thrombosis, decreased sensation 
over the lateral aspect of the left foot, pain, tenderness, 
numbness, and edema.

2.  From February 3, 1998, to June 13, 2007, the Veteran's 
shell fragment wound of the left lower leg and foot, with 
retained foreign bodies and history of deep venous thrombosis 
was manifested by deep venous thrombosis poorly controlled by 
wearing a Jobst stocking and elevating the extremity, an area 
of vascular marking and engorgement of the superficial veins 
just above the left ankle, decreased sensation over the 
lateral aspect of the left foot, pain, tenderness, numbness, 
and edema.

3.  Since June 14, 2007, the Veteran's shell fragment wound 
of the left lower leg and foot with retained foreign bodies 
and history of deep venous thrombosis has been manifested by 
persistent edema, persistent induration, stasis changes with 
pigmentation of the left leg with discoloration, and rest 
pain and discomfort due to tightness, fatigue, and throbbing 
in the left lower leg secondary to deep vein thrombosis.

4.  During the entire period on appeal, the Veteran's 
condition has not manifest board-like edema, eczema, or 
ulceration.



CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent disabling for 
residuals of a gunshot wound of the Veteran's left lower 
extremity from April 30, 1992, to February 2, 1998, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.73, 
4.104, Diagnostic Codes 5311, 7120, 7121 (1997); Diagnostic 
Codes 5311, 7120, 7121 (2008).

2.  An evaluation in excess of 40 percent disabling for 
residuals of a gunshot wound of the Veteran's left lower 
extremity from February 3, 1998, to June 13, 2007, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.73, 
4.104, Diagnostic Codes 5311, 7120, 7121 (1997); Diagnostic 
Codes 5311, 7120, 7121 (2008).

3.  An evaluation of 60 percent disabling, and no higher, for 
residuals of a gunshot wound of the Veteran's left lower 
extremity from June 14, 2007, is warranted.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.73, 4.104, Diagnostic Codes 
5311, 7120, 7121 (1997); Diagnostic Codes 5311, 7120, 7121 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in June 2007, September 2007, and May 2008 
that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The letters also 
provided the appellant with the applicable diagnostic 
criteria necessary for entitlement to a higher disability 
rating.  Although the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in July 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent 
service treatment records, VA treatment records, and private 
treatment records identified by the Veteran.  The appellant 
was afforded VA medical examinations in December 1995, 
December 1996, February 1998, March 1999, June 2007, and 
January 2008.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On April 30, 1992, the Veteran requested an increased rating 
for his service-connected shell fragment wound to the left 
lower extremity which had been rated 10 percent disabling 
since August 1975.  

The Veteran was hospitalized from May 1992 to July 1992 at a 
VA facility for an unrelated condition.  A hospital summary 
noted that his shrapnel wounds of both lower extremities 
caused discomfort and was relieved by Motrin.  

An October 1992 rating decision denied an increased rating 
for the shell fragment wound to the left lower extremity.  

The Veteran was hospitalized at a VA medical facility for his 
service-connected PTSD from February to April 1993.  During 
that hospitalization, in March 1993, the Veteran complained 
of pain in his legs.  A treatment goal of decreasing pain in 
the legs was given.  It was noted that the Veteran discharged 
himself prior to achieving that goal.  

A VA orthopedic examination was conducted in May 1993.  The 
examiner noted the Veteran's history of detonating a landmine 
in Vietnam.  The Veteran noted that he has had cramps in the 
left leg and numbness in his left lateral foot since then.  
He also complained of pain in the posterior calves when he 
first arises and walks.  An April 1993 x-ray study showed a 
fracture of the left fifth toe and metal fragments in the 
left lower extremity.  Shrapnel scars of the left popliteal 
area and left lateral malleolus, and a questionable, very 
faint, shrapnel scar were diagnosed.  The scar of the left 
popliteal area was tender; the other scars were non-tender.  
All the scars were well healed.  Traumatic peripheral 
neuropathy of the left lateral foot area; healing fracture of 
the proximal phalanx of the left fifth toe; and metal 
fragments in the soft tissue of the left lower leg were also 
diagnosed.  The examiner also noted that there was no 
evidence of muscle atrophy of the lower extremities.  

A VA neurological examination was conducted in February 1994.  
Motor examination was normal.  He had full muscle strength 
except that left ankle dorsiflexion appeared to give way due 
to pain.  He had no muscle atrophy.  Sensory examination was 
normal except for hypesthesia over the dorsal lateral aspect 
of the left foot.  The Veteran walked with a marked limp.  
The examiner noted that the Veteran had intense bilateral 
pain due to the land mine injury.  The examiner noted 
evidence of peripheral sensory sural and peroneal nerve 
neuropathy.  

A VA orthopedic examination conducted in February 1994 found 
a shrapnel wound of the left medial tibial area, left 
popliteal area, left posterior calf and left lateral ankle.  
The examiner noted that all wounds were well healed and non-
tender.

A March 1994 rating decision granted an increased, 20 
percent, rating for the Veteran's service-connected left 
lower extremity and foot.  

The Veteran was hospitalized in July 1994 due to left lower 
extremity pain and swelling.  A Doppler ultrasound test found 
a non-occlusive thrombus of the left lower extremity from the 
distal femoral vein to the popliteal vein with a small 
channel of flow present.  The estimated stenosis was 90 
percent.  The diagnosis was left lower extremity deep venous 
thrombosis.  The examiner stated that the Veteran's deep 
venous thrombosis was most likely secondary to his shrapnel 
wound or the recent cellulitis that formed around the 
shrapnel wound.  Medication was prescribed for the condition.  

Subsequent treatment records from 1994 indicate that the 
Veteran's deep venous thrombosis caused him pain but that the 
condition was under control with medication, a Jobst 
stocking, whirlpools, and swimming.  

In an October 1994 rating decision, the RO recharacterized 
the Veteran's service-connected left lower extremity 
disability as the residuals of service-connected shrapnel 
fragment wound to the left lower leg and foot, including a 
deep venous thrombosis.  The RO denied an increased rating 
for the condition.  

A December 1994 hospitalization summary noted that the 
Veteran's history of deep venous thrombosis was still causing 
him pain and decreased strength of the left lower extremity.  
A new deep venous thrombosis was suspected but a Doppler 
study only found the previous chronic left superficial venous 
thrombus.  

A VA examination was conducted in December 1996.  The Veteran 
complained of left leg pain.  The examiner did not have 
access to the Veteran's claims file.  The examiner noted that 
the Veteran had 1+ edema of the left leg and 2+ edema of the 
left foot.  The left knee, left calf muscle and left ankle 
were tender to palpation.  Sensation to light touch showed 
dysesthesia over the lateral aspect of the left foot.  The 
diagnosis was left leg pain which the examiner noted was 
chronic and severe.  The examiner noted that some of the pain 
could be attributed to a radiculopathy from the lumbar spine 
but that it was more likely that the Veteran's walking on an 
ankle with a decreased range of motion due to the shrapnel 
wound contributed to the pain.  

A January 1997 rating decision granted an increased, 30 
percent, rating for the Veteran's shell fragment wound of the 
left lower leg and foot, with retained foreign bodies and 
history of deep venous thrombosis, effective April 20, 1992.  

A VA treatment record dated on February 3, 1998, indicated 
that the Veteran complained of pain and edema of the left 
lower extremity despite wearing a Jobst stocking and 
elevation of the extremity.  A VA examination was conducted 
on February 4, 1998.  The examiner reviewed the Veteran's 
claims file.  The Veteran complained of left leg pain and 
stated he had been given a knee brace which helped control 
the pain.  Palpation found tenderness over the left tibia.  
An area of vascular marking and engorgement of the 
superficial veins was found just above the left ankle.  None 
of them were found to have been tender but pressing the area 
caused the Veteran some discomfort.  Peripheral pulses were 
normal and flexion and extension of the left foot was normal 
and did not cause any pain.  The calf was tender but there 
was no swelling present.  There was no redness or warmth.  
The diagnosis was status post shrapnel injury of the left 
lower extremity with retained fragment on x-ray.  There was 
no evidence of arterial injury but history of deep venous 
thrombosis.  The examiner also stated that current 
examination does not show that the Veteran needed the knee 
brace.  

An electromyogram (EMG) was conducted in April 1998 to rule 
out a recurrent disc herniation.  The results included, as 
pertinent here, an abnormal needle EMG of the left tibialis 
anterior by virtue of a decreased interference pattern.  

An October 1998 rating decision continued the 30 percent 
evaluation for the Veteran's shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history 
of deep venous thrombosis from April 30, 1992, to February 2, 
1998, and increased the evaluation to 40 percent from 
February 3, 1998.  

A VA muscles examination was conducted in March 1999.  The 
Veteran complained of burning and tingling of his left foot 
and leg made worse by walking.  Examination of the left lower 
extremity revealed a discoloration of the left foot, and 
varicose veins beginning in the foot and extending up the 
left leg.  The pertinent diagnosis was post thrombophlebitis 
changes in the left leg following blood clot in 1996.  The 
symptoms were noted to have been getting progressively worse 
despite the wearing of an elastic stocking.  In an addendum, 
the examiner stated that the Veteran had a severe left 
popliteal injury, with swelling, blueness, discoloration, 
increased varicose veins, and pain in the left lower 
extremity when the Veteran attempted to stand for a prolonged 
period of time.  The examiner also stated that a Doppler 
examination showed that the Veteran's arterial circulation 
was intact, with a minimal pulse in the dorsalis pedis 
artery.  A Doppler examination of the venous system was not 
performed.  

A VA neurological examination was conducted in March 1999.  
The Veteran complained of numbness in the left ankle area.  
Motor examination was normal.  Sensory examination revealed 
diminished sensation to pinprick over the left lateral heel 
and side of the foot.  The Veteran also had some mild 
swelling and mild spotted discoloration of the left foot.  He 
walked with a slight limp of the left leg.  The diagnoses 
were traumatic neuropathy of the sural nerve causing left 
foot numbness and leg pain.

In a November 2000 treatment note, the Veteran was noted to 
complain of increased pain in his leg where he had previously 
had deep vein thrombosis (DVT).  No swelling or redness was 
noted.  The Veteran was subsequently treated with 
anticoagulation therapy including coumadin for DVT.

In a VA treatment note, dated in September 2003, the Veteran 
was noted to have twisted his left foot 5 days earlier.  The 
Veteran was noted to have swelling in his left foot with 
tenderness, decreased sensation to light touch and pin prick 
in glove and stocking distribution, and good capillary 
refill.  An X-ray of the left foot revealed no fracture and 
the Veteran was diagnosed with soft tissue trauma and a 
sprained left foot.

In June 2007 the Veteran was afforded a VA examination.  The 
Veteran reported persistent edema in his left leg that 
increased slowly as the day progressed.  The examiner noted 
that the Veteran's left leg exhibited 2+ swelling.  The 
Veteran was noted to have pigmentation that extended from the 
ankle into the lower third of the left leg representing 
stasis changes with a brownish desquamation and purplish skin 
changes.  The Veteran did not have any eczema, ulceration, or 
board-like edema.  The Veteran reported rest pain in the left 
leg with feelings of tightness and fatigue.  He indicated 
fatigue throughout the entire left leg with throbbing and 
stinging in the leg and foot.  The Veteran had muscle 
weakness in the hamstring muscle of the thigh and weakness in 
the gastrocnemius muscle.  The Veteran was noted to only be 
able to walk a block because of discomfort and weakness in 
the muscle.  He was indicated to fall frequently.  Exercise 
and exertion was noted to not be precluded.  The Veteran was 
reported to be treated with elevation and elastic stockings 
at the time of the examination.  Surgery had not been done 
except for the original repair of the left popliteal vein.  
The Veteran did not have any aortic aneurysm or Raynaud's 
phenomenon.  Regarding the Veteran's varicose veins, there is 
aching and fatigue on a constant basis and edema that never 
completely resolves.  Has rest pain in the left leg with 
tingling and pressure type sensations that are present 
continuously in the resting condition that increase with 
standing and walking.  The examiner noted that the edema and 
other symptoms are somewhat relieved with elevation, but, the 
edema does not resolve totally with elevation.  The Veteran 
was not noted to have any soft tissue sarcoma.

Upon physical examination, the left lower extremity had 
pulses in the dorsalis pedis artery and posterior tibial 
which were easily palpated.  The Veteran had discoloration 
and stasis changes with a brawny desquamation in the lower 
third of his left leg with swelling in his foot and pain on 
his feet that increases.  The Veteran was noted to be able to 
walk one block prior to stopping due to his left leg and foot 
pain.  He had +2 edema and +2 induration with varicose veins 
present in the lower left extremity.  The Veteran was noted 
to have visible, palpable varicose veins and post 
thrombophlebitic syndrome in the left lower extremity.  The 
Veteran did not have any soft tissue sarcoma or eczema of the 
left lower extremity.

The Veteran was noted to have muscle damage to the left lower 
extremity.  He has flare-ups of discomfort in the 
gastrocneumius muscle and the hamstring muscles of the left 
lower extremity made worse by cold with the pain being 
alleviated by warming the areas.  The cold increased 
discomfort did not impair the function of the left lower 
extremity.  The examiner noted that the injury was due to 
shrapnel from a land mine.  The Veteran was evacuated to a 
hospital ship for two weeks and then to Japan for 
approximately 10 operations.  The Veteran's left lower leg 
was placed into a case for approximately 3 months and he 
spent approximately 7 months in Japan.  The shrapnel was 
noted to have injured the gastrocnemius and hamstring 
muscles, and popliteal vein of the left leg.

Upon examination the Veteran's left lower extremity, the 
Veteran was noted to have tissue loss of the left hamstring 
muscle.  The Veteran had a scar above the popliteal area of 
the left leg that was 5.5 inches in length and 0.5 inches in 
width that was not sensitive and adhesive to the underlying 
tissue.  There was no associated tendon, bone, or joint 
damage.  The Veteran had paresthesias and stinging in the 
left foot.  The muscle strength of the left hamstring and 
gastrocnemius muscles were decreased.  The Veteran had no 
muscle herniation.  The Veteran's hamstring and gastrocnemius 
muscles become fatigued, weak, painful, and have decreased 
endurance with repetitive motion.  The examiner diagnosed the 
Veteran with shall fragment wounds of the left lower 
extremity with retained foreign bodies with deep vein 
thrombosis.

The Veteran's VA treatment records reveal treatment for deep 
vein thrombosis and anticoagulation medications for 
antithrombotic therapy.

In January 2008 the Veteran was afforded a VA examination.  
The examiner noted that the Veteran had +2 edema in the left 
lower extremity and stasis changes in the skin with changes 
in pigmentation with purplish discoloration of the lower 
third of the left leg.  There was no eczema or ulceration 
present in the left leg.  The examiner indicated that the 
Veteran's edema reduced but did not disappear overnight.  The 
Veteran stated that he had constant discomfort in his left 
leg that increases over the course of the day as the swelling 
of the leg increases.  As the swelling increases the Veteran 
has increased fatigue and decreased functional ability.  The 
swelling of the Veteran's left leg and ankle is reduced by 
elevation.  The examiner summarized that the Veteran had 
grade 2 edema of the left lower extremity with mild 
subcutaneous induration and evidence of stasis pigmentation.  
There is no massive board-like edema, no eczema, no 
ulceration, and no constant pain in the left lower extremity 
at rest.

As the Veteran was previously in receipt of the highest 
evaluation, 30 percent, for an injury to Muscle Group XI [the 
calf] under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5311 as in effect before and after July 3, 1997, and 
since he now is receiving a higher evaluation under a 
different diagnostic code, this diagnostic code will not be 
considered.

Therefore, the Board will consider the claim under the 
diagnostic code applicable to cardiovascular disabilities.  
The Veteran's condition is rated under Diagnostic Code 7121, 
Post-phlebitic syndrome of any etiology.  During the pendency 
of this appeal VA published new regulations for rating 
disability of the cardiovascular system.  62 Fed. Reg. 65207-
65224 (1997).  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), as the revised regulations were not lawfully 
effective.  Therefore, before January 12, 1998, the Board may 
only apply the previous version of the rating criteria.  As 
of January 12, 1998, the Board must apply the version more 
favorable to the Veteran.

Prior to January 12, 1998, VA regulations provided that 
phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, including traumatic conditions, 
was rated as 60 percent disabling with persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 30 percent rating was to be assigned for persistent 
swelling of leg or thigh increased on standing or walking one 
or two hours, readily relieved by recumbency, moderate 
discoloration, pigmentation and cyanosis or persistent 
swelling of arm or forearm, increased in the dependent 
position; moderate discoloration, pigmentation or cyanosis.  
A 10 percent rating was to be assigned for persistent 
moderate swelling of leg not markedly increased on standing 
or walking or persistent swelling of arm or forearm not 
increased in the dependent position.  Note: When phlebitis is 
present in both lower extremities or both upper extremities, 
apply bilateral factor.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997). 

Beginning on January 12, 1998, VA regulations provided that 
post-phlebitis syndrome of any etiology is to be rated as 
follows:  with the following findings attributed to venous 
disease, is rated as 60 percent disabling with persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration; as 40 percent disabling 
with persistent edema, and stasis pigmentation or eczema, 
with or without intermittent ulceration; and as 20 percent 
disabling with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 10 percent rating is provided with 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  Note: 
These evaluations are for involvement of a single extremity.  
If more than one extremity is involved evaluate each 
extremity separately and combine (under § 4.25), using the 
bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2008).

From April 20, 1992, to February 2, 1998, the evidence of 
record noted above does not show that the Veteran's 
disability was manifested by persistent swelling, subsiding 
only very slightly and incompletely with recumbency 
elevation, or by pigmentation cyanosis, eczema or ulceration.  
Thus, a higher evaluation is not warranted under this 
Diagnostic Code.  The Board also notes that the "new" 
version of the regulation must be considered regarding the 
Veteran's request for an increased rating from January 12, to 
February 3, 1998.  Again a higher evaluation is not warranted 
as the Veteran did not manifest with persistent edema, and 
stasis pigmentation or eczema, with or without intermittent 
ulceration during this period.  The Board specifically notes 
that the Veteran's deep venous thrombosis was noted to have 
been under control during this period.  

Regarding entitlement to an evaluation in excess of 40 
percent subsequent to February 3, 1998, the Board notes that 
both the old and new criteria may be applied.  For the period 
of February 3, 1998, to June 13, 2007, the Veteran's 
residuals of a shell fragment wound of the left lower leg and 
foot, with retained foreign bodies and history of deep venous 
thrombosis, did not demonstrate persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration; 
or persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.

In addition, prior to June 13, 2007, there is no evidence of 
varicosities to warrant an increase under either the old or 
new schedular criteria for varicose veins.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7120.  

Hence, it is the conclusion of the Board that prior to June 
14, 2007, the preponderance of the evidence is against an 
evaluation in excess of 40 percent disabling.

From June 14, 2007, the Veteran's residuals of a shell 
fragment wound of the left lower leg and foot, with retained 
foreign bodies and history of deep venous thrombosis, 
demonstrated persistent swelling subsiding only very slightly 
and incompletely with recumbancy elevation with stasis 
pigmentation and persistent subcutaneous induration.  
However, the Veteran's residuals of a shell fragment wound of 
the left lower leg and foot, with retained foreign bodies and 
history of deep venous thrombosis, does not manifest massive 
board-like swelling with severe and constant pain at rest.  
As such, entitlement to an evaluation of 60 percent 
disabling, and no higher, for the Veteran's residuals of a 
shell fragment wound of the left lower leg and foot, with 
retained foreign bodies and history of deep venous 
thrombosis, is granted for the period beginning June 14, 
2007.

The Board has considered both the old and the new schedular 
criteria for varicose veins.  However, even though, beginning 
June 14, 2007, the Veteran's residuals of a shell fragment 
wound of the left lower leg and foot, with retained foreign 
bodies and history of deep venous thrombosis, manifests 
visible and palpable varicose veins in the left lower 
extremity, there is no evidence of massive board-like edema 
with constant pain at rest and, therefore, an evaluation in 
excess of 60 percent disabling pursuant to both the old and 
the new criteria for varicose veins is not warranted.  See 
38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121.  

Hence, it is the conclusion of the Board that prior to 
beginning June 14, 2007, the preponderance of the evidence 
warrants an evaluation of 60 percent disabling, and no 
higher, for the Veteran's residuals of a shell fragment wound 
of the left lower leg and foot, with retained foreign bodies 
and history of deep venous thrombosis, manifests visible and 
palpable varicose veins in the left lower extremity.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's residuals of a shell fragment 
wound of the left lower leg and foot, with retained foreign 
bodies and history of deep venous thrombosis, manifests 
visible and palpable varicose veins in the left lower 
extremity, reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extraschedular basis, and indeed, neither 
the Veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  Moreover, his residuals of a shell fragment 
wound of the left lower leg and foot, with retained foreign 
bodies and history of deep venous thrombosis, has not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Thus, a remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased evaluation in excess of 30 
percent disabling for residuals of a shell fragment wound of 
the left lower leg and foot, with retained foreign bodies and 
history of deep venous thrombosis, for the period from April 
30, 1992, to February 2, 1998, is denied.

Entitlement to an increased evaluation in excess of 40 
percent disabling for residuals of a shell fragment wound of 
the left lower leg and foot, with retained foreign bodies and 
history of deep venous thrombosis, from February 3, 1998, to 
June 13, 2007, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to an evaluation of 60 percent 
disabling, and no higher, for residuals of a shell fragment 
wound of the left lower leg and foot, with retained foreign 
bodies and history of deep venous thrombosis, from June 14, 
2007, is granted.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


